DETAILED ACTION
Response to Amendment
This office action regarding application 16/967,282 filed August 4, 2020, is in response to the applicants arguments and amendments filed September 12, 2022. Claims 1, 6, 8, and 10  have been amended. Claim 5 has been cancelled. New claims 14-17 have been added. Claims 1-4 and 6-17 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments and amendments have overcome some of the objections and rejections previously set forth in the Non-Final office action mailed June 20, 2022. Claim 5 has been cancelled and therefore all objections and rejections are withdrawn. Applicants amendments to the drawings and specification have been deemed sufficient to overcome the previous drawing objections through the correction of minor typographical errors, therefore the objections are withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 101 rejections through the inclusion of “outputting the single target path to a vehicle control device which outputs a target steering amount and controlling the vehicle according to the generated single target path from among the generated plurality of paths”, therefore the rejections are withdrawn. Applicants amendments to claims 1 and 8 have been deemed sufficient to overcome the previous 35 USC 102 rejections through the inclusion of at least “outputting the single target path to a vehicle control device which outputs a target steering amount and controlling the vehicle according to the generated single target path from among the generated plurality of paths”, therefore the rejections are withdrawn. However as this changes the scope of the claims, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below with changes to reflect amendments. Additionally rejections have been added for new claims 14-17. 

Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, 8-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindo (US-20180292834) in view of (Fujita (WO-2017130397).

Regarding claim 1, Kindo teaches a path generation device comprising (Abstract, "A trajectory setting device that sets a trajectory of a host vehicle includes a first path generation unit configured to generate a first path")
one or more first processors configured to execute a first program (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.")
and one or more first memories configured to store the first program which when the first program is executed by the one or more first processors, causes the one or more first processors to perform first processes comprising (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.")
generating a plurality of paths along which a vehicle should travel (Figure 2, S16, "Generate Second Path", S24, "Generate Third Path")
in accordance with each piece of environment measurement data about a travel environment of the vehicle detected by a plurality of detectors (Paragraph [0030], "The external sensor 2 is a detector that detects a situation around the host vehicle. The external sensor 2 includes at least one of a camera or a radar sensor.") (Paragraph [0031], "The radar sensor transmits the detected obstacle information to the ECU 10. The radar sensor may include both of a millimeter wave radar and LIDAR.")
setting, for each of the plurality of paths generated, reliability of the path in itself (Paragraph [0062], "The reliability calculation unit 18 calculates the reliability of the second path and the reliability of the third path. The reliability of the second path is the result of evaluation of the appropriateness of the second path. The reliability of the third path is the result of evaluation of the appropriateness of the third path. Calculation of the reliability of the second path and the reliability of the third path will be described in detail below.")
and outputting the single target path to a vehicle control device which outputs a target steering amount and controlling the vehicle according to the generated single target path from among the generated plurality of paths (Paragraph [0027], “As illustrated in FIG. 1, the autonomous driving system 100 is configured to include a trajectory setting device 101. The trajectory setting device 101 is a device that sets a trajectory of the host vehicle for traveling in autonomous driving and the like.”). 
However Kindo does not explicitly teach the reliability corresponding to a degree to which a variation in the path falls within a predetermined range, setting a weight for each of the plurality of paths on the basis of the reliability of the path in itself, and generating a single path from among the generated plurality of paths based on the set weight of each of the plurality of paths. 
Fujita teaches a system which receives sensor data and calculates a plurality of movement trajectories from the data including 
the reliability corresponding to a degree to which a variation in the path falls within a predetermined range (Page 10, "For example, the position estimation apparatus 100 calculates an average movement trajectory obtained by averaging the movement trajectories 71 to 74, and calculates a degree of deviation (“distance” between the movement trajectories) between the average movement trajectory and each of the movement trajectories 71 to 74. To do. The position estimation apparatus 100 determines that a movement locus whose degree of deviation from the average movement locus is equal to or greater than a threshold is an abnormal movement locus. In addition, for example, the position estimation apparatus 100 calculates a divergence degree for each pair of two movement trajectories, and determines a movement trajectory whose deviation degree is equal to or greater than a threshold value among all other movement trajectories as an abnormal movement trajectory. In FIG. 9, the movement locus 72 is determined to be an abnormal movement locus.") Examiners Note: While Fujita may be directed towards calculating a path a vehicle has previously moved, the specific methodology of calculating a reliability, applying a weight, and generating a path according to that weight could reasonably be applied to the generated future paths that are disclosed by Kindo)
setting a weight for each of the plurality of paths on the basis of the reliability of the path in itself (Page 10, "However, the position estimation apparatus 100 may assign weights to the movement trajectories 71, 73, and 74 ") (Examiners Note: While Fujita may be directed towards calculating a path a vehicle has previously moved, the specific methodology of calculating a reliability, applying a weight, and generating a path according to that weight could reasonably be applied to the generated future paths that are disclosed by Kindo)
generating a single path from among the generated plurality of paths based on the set weight of each of the plurality of paths (Figure 9 shows the system generating a plurality of paths and then generating a single target path 70 after the weights of each of the plurality of paths has been set). 
Kindo and Fujita are analogous art as they are both generally related to the determination of position and trajectories for control of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the reliability corresponding to a degree to which a variation in the path falls within a predetermined range, setting a weight for each of the plurality of paths on the basis of the reliability of the path in itself, and generating a single path from among the generated plurality of paths based on the set weight of each of the plurality of paths of Fujita in the system for path generation of Kindo in order improve the overall reliability of the trajectory (Fujita, Page 16, “As a result, even if some images of the imaging devices 31 to 34 become unsuitable for SLAM processing due to the influence of light or the like, the reliability of the combined movement trajectory is improved even if the reliability of some movement trajectories decreases.”) (Page 10, “Also, as described above, there may be some of the movement trajectories 71 to 74 whose estimated accuracy is greatly reduced because the captured images are not suitable for SLAM processing. Therefore, the position estimation apparatus 100 searches for an abnormal movement trajectory that is significantly different from other movement trajectories, and when an abnormal movement trajectory is found, excludes the abnormal movement trajectory from the subsequent processing.”).

Regarding claim 2, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, however Kindo does not explicitly teach wherein the process of generating the path is the process of generating a plurality of paths sequentially over time, and the process of setting the reliability is the process of setting the reliability of each path in itself to be lower in a case where a variation in the path from a corresponding path generated before the path is greater than a first threshold than in a case where the variation is smaller than the first threshold value. 
Fujita further teaches wherein the process of generating the path is the process of generating a plurality of paths sequentially over time (Page 17, "The determination unit calculates three or more movement trajectories including the first movement trajectory and the second movement trajectory from the sequence of the three or more image data", here the system is generating trajectories sequentially in the order of first, and second)
and the process of setting the reliability is the process of setting the reliability of each path in itself to be lower in a case where a variation in the path from a corresponding path generated before the path is greater than a first threshold than in a case where the variation is smaller than the first threshold value (Page 10, "For example, the position estimation apparatus 100 calculates an average movement trajectory obtained by averaging the movement trajectories 71 to 74, and calculates a degree of deviation (“distance” between the movement trajectories) between the average movement trajectory and each of the movement trajectories 71 to 74. To do. The position estimation apparatus 100 determines that a movement locus whose degree of deviation from the average movement locus is equal to or greater than a threshold is an abnormal movement locus. In addition, for example, the position estimation apparatus 100 calculates a divergence degree for each pair of two movement trajectories, and determines a movement trajectory whose deviation degree is equal to or greater than a threshold value among all other movement trajectories as an abnormal movement trajectory. In FIG. 9, the movement locus 72 is determined to be an abnormal movement locus.", here the system is determining the reliability/abnormality of each path by determining if the variation between generated paths is within a threshold). 
Kindo and Fujita are analogous art as they are both generally related to the determination of position and trajectories for control of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the process of generating the path is the process of generating a plurality of paths sequentially over time, and the process of setting the reliability is the process of setting the reliability of each path in itself to be lower in a case where a variation in the path from a corresponding path generated before the path is greater than a first threshold than in a case where the variation is smaller than the first threshold value of Fujita in the system for path generation of Kindo in order improve the overall reliability of the trajectory (Fujita, Page 16, “As a result, even if some images of the imaging devices 31 to 34 become unsuitable for SLAM processing due to the influence of light or the like, the reliability of the combined movement trajectory is improved even if the reliability of some movement trajectories decreases.”) (Page 10, “Also, as described above, there may be some of the movement trajectories 71 to 74 whose estimated accuracy is greatly reduced because the captured images are not suitable for SLAM processing. Therefore, the position estimation apparatus 100 searches for an abnormal movement trajectory that is significantly different from other movement trajectories, and when an abnormal movement trajectory is found, excludes the abnormal movement trajectory from the subsequent processing.”).

Regarding claim 3, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, however Kindo does not explicitly teach wherein the set weight is smaller in a case where the reliability of the path in itself is lower than a second threshold value than in a case where the reliability of the path in itself is higher than the second threshold value. 
Fujita further teaches wherein the set weight is smaller in a case where the reliability of the path in itself is lower than a second threshold value than in a case where the reliability of the path in itself is higher than the second threshold value (Page 10, "For example, the position estimation apparatus 100 calculates an average movement trajectory obtained by averaging the movement trajectories 71 to 74, and calculates a degree of deviation (“distance” between the movement trajectories) between the average movement trajectory and each of the movement trajectories 71 to 74. To do. The position estimation apparatus 100 determines that a movement locus whose degree of deviation from the average movement locus is equal to or greater than a threshold is an abnormal movement locus. In addition, for example, the position estimation apparatus 100 calculates a divergence degree for each pair of two movement trajectories, and determines a movement trajectory whose deviation degree is equal to or greater than a threshold value among all other movement trajectories as an abnormal movement trajectory. In FIG. 9, the movement locus 72 is determined to be an abnormal movement locus."). 
Kindo and Fujita are analogous art as they are both generally related to the determination of position and trajectories for control of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the set weight is smaller in a case where the reliability of the path in itself is lower than a second threshold value than in a case where the reliability of the path in itself is higher than the second threshold value of Fujita in the system for path generation of Kindo in order improve the overall reliability of the trajectory (Fujita, Page 16, “As a result, even if some images of the imaging devices 31 to 34 become unsuitable for SLAM processing due to the influence of light or the like, the reliability of the combined movement trajectory is improved even if the reliability of some movement trajectories decreases.”) (Page 10, “Also, as described above, there may be some of the movement trajectories 71 to 74 whose estimated accuracy is greatly reduced because the captured images are not suitable for SLAM processing. Therefore, the position estimation apparatus 100 searches for an abnormal movement trajectory that is significantly different from other movement trajectories, and when an abnormal movement trajectory is found, excludes the abnormal movement trajectory from the subsequent processing.”).


Regarding claim 4, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, Kindo further teaches wherein a lane for the path is estimated based on the environment measurement data (Paragraph [0095], "The host vehicle and moving obstacles on a road network are denoted by a=1, 2, . . . , and possible candidate paths of a host vehicle a are denoted by α=1, 2, . . . . A possible candidate path matrix of the host vehicle a is denoted by R.sub.aα. It is considered that each vehicle cannot travel along with each other in a lane. Thus, considering an intention decision problem, a possible candidate path p.sub.aα is considered to be a part (or a linked collection) of Trajectory and Navigation Definition File (RNDF) that is a line along the center of the lane. Accordingly, when the host vehicle a is at a point (any center of the lane) x.sub.a on the road, a line that branches along the center of the road in front of the host vehicle a is a candidate path."). 
However Kindo does not explicitly teach the set weight is smaller in a case where the path deviates from the lane than in a case where the path does not deviate from the lane. 
Fujita further teaches the set weight is smaller in a case where the path deviates from the lane than in a case where the path does not deviate from the lane (Page 4, "However, the determination unit 12 may assign a weight to each movement locus in accordance with the shape of each movement locus, and obtain a weighted average of a plurality of movement loci. In that case, a small weight may be given to an unnatural movement locus such as a meandering movement locus.", here the system is assigning weights to each of the plurality of paths and the weight is smaller in a case where the path meanders such as deviating from a lane).
Kindo and Fujita are analogous art as they are both generally related to the determination of position and trajectories for control of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the set weight is smaller in a case where the path deviates from the lane than in a case where the path does not deviate from the lane of Fujita in the system for path generation of Kindo in order improve the overall reliability of the trajectory (Fujita, Page 16, “As a result, even if some images of the imaging devices 31 to 34 become unsuitable for SLAM processing due to the influence of light or the like, the reliability of the combined movement trajectory is improved even if the reliability of some movement trajectories decreases.”) (Page 10, “Also, as described above, there may be some of the movement trajectories 71 to 74 whose estimated accuracy is greatly reduced because the captured images are not suitable for SLAM processing. Therefore, the position estimation apparatus 100 searches for an abnormal movement trajectory that is significantly different from other movement trajectories, and when an abnormal movement trajectory is found, excludes the abnormal movement trajectory from the subsequent processing.”).

Regarding claim 6, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, however Kindo does not explicitly teach wherein the process of generating the target path is the process of generating the single target path by weighted averaging using the plurality of paths whose weights have been set.
 Fujita further teaches wherein the process of generating the target path is the process of generating the single target path by weighted averaging using the plurality of paths whose weights have been set (Page 10, "For example, the position estimation apparatus 100 sets the average of the movement trajectories 71, 73, and 74 as the combined movement trajectory. However, the position estimation apparatus 100 may assign weights to the movement trajectories 71, 73, and 74 and use a weighted average of the movement trajectories 71, 73, and 74 as a combined movement trajectory."). 
Kindo and Fujita are analogous art as they are both generally related to the determination of position and trajectories for control of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the process of generating the target path is the process of generating the single target path by weighted averaging using the plurality of paths whose weights have been set of Fujita in the system for path generation of Kindo in order improve the overall reliability of the trajectory (Fujita, Page 16, “As a result, even if some images of the imaging devices 31 to 34 become unsuitable for SLAM processing due to the influence of light or the like, the reliability of the combined movement trajectory is improved even if the reliability of some movement trajectories decreases.”) (Page 10, “Also, as described above, there may be some of the movement trajectories 71 to 74 whose estimated accuracy is greatly reduced because the captured images are not suitable for SLAM processing. Therefore, the position estimation apparatus 100 searches for an abnormal movement trajectory that is significantly different from other movement trajectories, and when an abnormal movement trajectory is found, excludes the abnormal movement trajectory from the subsequent processing.”).

Regarding claim 8, Kindo teaches a vehicle control system (Paragraph [0027], “As illustrated in FIG. 1, the autonomous driving system 100 is configured to include a trajectory setting device 101. The trajectory setting device 101 is a device that sets a trajectory of the host vehicle for traveling in autonomous driving and the like.”)
a path generation device (Paragraph [0027], “As illustrated in FIG. 1, the autonomous driving system 100 is configured to include a trajectory setting device 101. The trajectory setting device 101 is a device that sets a trajectory of the host vehicle for traveling in autonomous driving and the like.”)
a vehicle control device, the vehicle control device including one or more second processors configured to execute a second program (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
and one or more second memories configured to store the second program which when the second program is executed by the one or more second processors, causes the one or more second processors to perform second processes (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
including calculating a target steering amount by which the vehicle is to travel along the target path using the single target path generated by the path generation device and travel state data about a travel state of the vehicle (Paragraph [0071], "The target control positions are set on the trajectory at predetermined intervals (for example, 1 m). For example, the steering pattern is data configured with a target steering torque that is set in association with time per target control position. The target control positions are set on the trajectory at predetermined intervals (for example, 1 m)."). 
wherein the path generation device includes one or more first processors configured to execute a first program (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
and one or more first memories configured to store the first program which, when the first program is executed by the one or more first processors, causes the one or more first processors to perform first processes (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
comprising: generating a plurality of paths along which a vehicle should travel (Figure 2, S16, "Generate Second Path", S24, "Generate Third Path")
in accordance with each piece of environment measurement data about a travel environment of the vehicle detected by a plurality of detectors (Paragraph [0030], "The external sensor 2 is a detector that detects a situation around the host vehicle. The external sensor 2 includes at least one of a camera or a radar sensor.") (Paragraph [0031], "The radar sensor transmits the detected obstacle information to the ECU 10. The radar sensor may include both of a millimeter wave radar and LIDAR.")
setting, for each of the plurality of paths generated, reliability of the path in itself (Paragraph [0062], "The reliability calculation unit 18 calculates the reliability of the second path and the reliability of the third path. The reliability of the second path is the result of evaluation of the appropriateness of the second path. The reliability of the third path is the result of evaluation of the appropriateness of the third path. Calculation of the reliability of the second path and the reliability of the third path will be described in detail below.")
and outputting the single target path to a vehicle control device which outputs a target steering amount and controlling the vehicle according to the generated single target path from among the generated plurality of paths (Paragraph [0027], “As illustrated in FIG. 1, the autonomous driving system 100 is configured to include a trajectory setting device 101. The trajectory setting device 101 is a device that sets a trajectory of the host vehicle for traveling in autonomous driving and the like.”).
However Kindo does not explicitly teach the reliability corresponding to a degree to which a variation in the path falls within a predetermined range, setting a weight for each of the plurality of paths on the basis of the reliability of the path in itself, and generating a single path from among the generated plurality of paths based on the set weight of each of the plurality of paths. 
Fujita teaches a system which receives sensor data and calculates a plurality of movement trajectories from the data including 
the reliability corresponding to a degree to which a variation in the path falls within a predetermined range (Page 10, "For example, the position estimation apparatus 100 calculates an average movement trajectory obtained by averaging the movement trajectories 71 to 74, and calculates a degree of deviation (“distance” between the movement trajectories) between the average movement trajectory and each of the movement trajectories 71 to 74. To do. The position estimation apparatus 100 determines that a movement locus whose degree of deviation from the average movement locus is equal to or greater than a threshold is an abnormal movement locus. In addition, for example, the position estimation apparatus 100 calculates a divergence degree for each pair of two movement trajectories, and determines a movement trajectory whose deviation degree is equal to or greater than a threshold value among all other movement trajectories as an abnormal movement trajectory. In FIG. 9, the movement locus 72 is determined to be an abnormal movement locus.") Examiners Note: While Fujita may be directed towards calculating a path a vehicle has previously moved, the specific methodology of calculating a reliability, applying a weight, and generating a path according to that weight could reasonably be applied to the generated future paths that are disclosed by Kindo)
setting a weight for each of the plurality of paths based on the reliability of the path in itself (Page 10, "However, the position estimation apparatus 100 may assign weights to the movement trajectories 71, 73, and 74 ") (Examiners Note: While Fujita may be directed towards calculating a path a vehicle has previously moved, the specific methodology of calculating a reliability, applying a weight, and generating a path according to that weight could reasonably be applied to the generated future paths that are disclosed by Kindo)
generating a single target path from among the generated plurality of paths based on the set weight of each of the plurality of paths (Figure 9 shows the system generating a plurality of paths and then generating a single target path 70 after the weights of each of the plurality of paths has been set).
Kindo and Fujita are analogous art as they are both generally related to the determination of position and trajectories for control of a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the reliability corresponding to a degree to which a variation in the path falls within a predetermined range, setting a weight for each of the plurality of paths on the basis of the reliability of the path in itself, and generating a single path from among the generated plurality of paths based on the set weight of each of the plurality of paths of Fujita in the system for path generation of Kindo in order improve the overall reliability of the trajectory (Fujita, Page 16, “As a result, even if some images of the imaging devices 31 to 34 become unsuitable for SLAM processing due to the influence of light or the like, the reliability of the combined movement trajectory is improved even if the reliability of some movement trajectories decreases.”) (Page 10, “Also, as described above, there may be some of the movement trajectories 71 to 74 whose estimated accuracy is greatly reduced because the captured images are not suitable for SLAM processing. Therefore, the position estimation apparatus 100 searches for an abnormal movement trajectory that is significantly different from other movement trajectories, and when an abnormal movement trajectory is found, excludes the abnormal movement trajectory from the subsequent processing.”).

Regarding claim 9, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, Kindo further teaches wherein the process of calculating the target steering amount is the process of calculating the target steering amount using a vehicle state quantity of the vehicle in the single target path (Paragraph [0071], "The target control positions are set on the trajectory at predetermined intervals (for example, 1 m). For example, the steering pattern is data configured with a target steering torque that is set in association with time per target control position. The target control positions are set on the trajectory at predetermined intervals (for example, 1 m).")
the vehicle state quantity being estimated based on a curvature of the target path (Paragraph [0069], “A curve that connects the configuration coordinates may be approximated using a spline function and the like, and parameters of the curve may be used as the traveling plan.”)
an amount of lateral deviation (Paragraph [0218], “The degree of lateral separation between the candidate path and the comparative candidate path can be set as the longest lateral distance by comparing the lateral distance between the candidate path and the comparative candidate path”)
an amount of angular deviation (Paragraph [0094], “The behavior decision is calculation of a trajectory that can establish both of safety and efficiency within a range set by the intention decision.”) (Paragraph [0201], “In General Formula (53), p(τ) denotes a candidate path, and E(s) denotes the outside-vehicle environment that is reconfigured in a four-dimensional time space from the sensor signal s. The estimated value of the attitude (direction) of the host vehicle is denoted by ĥ.”) (Paragraph [0069], “A curve that connects the configuration coordinates may be approximated using a spline function and the like, and parameters of the curve may be used as the traveling plan.”, here the system is estimated a future attitude of the host vehicle which is including a curve which includes an angular deviation or the spline will not match the curve)
and the travel state data at a forward look ahead point that is set forward of the vehicle (Paragraph [0071], "The target control positions are set on the trajectory at predetermined intervals (for example, 1 m). For example, the steering pattern is data configured with a target steering torque that is set in association with time per target control position. The target control positions are set on the trajectory at predetermined intervals (for example, 1 m).", here the target control positions of the trajectory are set at intervals, each interval indicates a future state of the vehicle).

Regarding claim 10, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, Kindo further teaches a vehicle control device (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.")
the vehicle control device including one or more second processors configured to execute a second program (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
and one or more second memories configured to store the second program which when the second program is executed by the one or more second processors, causes the one or more second processors to perform second processes (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
and calculating using the single target path and travel state data about a travel state of the vehicle, a target steering amount by which the vehicle is to travel along the target path (Paragraph [0071], "The target control positions are set on the trajectory at predetermined intervals (for example, 1 m). For example, the steering pattern is data configured with a target steering torque that is set in association with time per target control position. The target control positions are set on the trajectory at predetermined intervals (for example, 1 m).").

Regarding claim 14, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, Kindo further teaches wherein only one of the generated plurality of paths has a non-zero value for the set weight so as to generate the generated single target path (Paragraph [0063], “The trajectory setting unit 19 sets a trajectory of the host vehicle for traveling from the first path, the second path, and the third path … When the reliability of the third path is higher than or equal to a third reliability threshold, the trajectory setting unit 19 sets the trajectory of the host vehicle for traveling from the third path … For example, when there is a plurality of candidate paths in the third path, the trajectory setting unit 19 sets one candidate path as the trajectory of the host vehicle for traveling from the viewpoint of traveling efficiency. The trajectory setting unit 19 may set a candidate path having the shortest distance to the destination as the trajectory of the host vehicle for traveling, or may set a candidate path having the shortest time period before arrival at the destination as the trajectory of the host vehicle for traveling by considering congestion and the like. “, here the system is generating a plurality of candidate paths for the third path and from those candidate paths the system is setting one path as the trajectory based on efficiency, while the system isn’t explicitly using the term “weight” here the system is still performing the function of a weighting step by assigning one path a positive value for use, and the other paths a “do not use” value which is the equivalent of a zero as they are discarded) (Fig 2, items S10-S32 ).  

Regarding claim 15, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, Kindo further teaches wherein the plurality of detectors have different detection modalities (Paragraph [0030], "The external sensor 2 is a detector that detects a situation around the host vehicle. The external sensor 2 includes at least one of a camera or a radar sensor.") (Paragraph [0031], "The radar sensor transmits the detected obstacle information to the ECU 10. The radar sensor may include both of a millimeter wave radar and LIDAR.")

Regarding claim 16, claim 16 is similar in scope to claim 14 and is therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is similar in scope to claim 15 and therefore is rejected under similar rationale. 

Claim 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindo (US-20180292834) in view of (Fujita (WO-2017130397) and further in view of Nakai (JP-5387106). 

Regarding claim 7, the combination of Kindo and Fujita teaches the system as discussed above in claim 1, however the combination does not explicitly teach wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization.
Nakai teaches a vehicle travel control device and an optimal path generation method including wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set (Paragraph [0042], "The purpose evaluation function setting unit 102a is a purpose evaluation function setting means for setting an evaluation function relating to an optimum purpose (that is, the original purpose) in vehicle travel control.", here the system is setting an evaluation function which could be used with the weighted paths as described in Fujita)
setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints (Paragraph [0043], "The control condition function setting unit 102b sets a function that represents a vehicle control condition based on road segment information (for example, speed limit, road width, etc.) input via the input device 200. Means. Here, the control condition may be a speed control condition related to the speed of the vehicle or a movement control condition related to movement of the vehicle in the front-rear direction (vertical direction) and / or the left-right direction (horizontal direction). The speed control condition may be a speed limit of the vehicle. The movement control condition may be a movement of the vehicle in the left-right direction within the road width. In addition, the function representing the vehicle control condition may be a value of 1 or less when the control condition is satisfied. Further, the function representing the vehicle control condition may be a value larger than 1.", here the system is setting limit values for various control conditions/vehicle state quantities such as speed limits, deviation to the left or right on a road or the front and rear deviation)
setting the vehicle state quantity at a present moment as an initial value for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here an initial solution to be optimized is obtained based on initial conditions for the vehicle) (Paragraph [0057], “Then, the control condition function setting unit 102b sets the function f2 representing the control condition of the vehicle in step SB-2 based on the speed limit information taken in by the control unit 102 (step SB-3). The following is an example of the function f2 representing the control condition of the vehicle.
f 2 = 10 × (V / VLMT) ^ 60 (Here, V is a state variable of velocity and VLMT is a speed limit”, here the system is using the current state of the velocity of the vehicle V in the control condition setting function to be used for optimization)
and optimizing the evaluation function using the constraints and the initial value as conditions for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the initial solution is optimized using a final evaluation function). 
Kindo, Fujita and Nakai are analogous art as they are both related to systems for generating paths for vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization of Nakai in the system for path generation using a plurality reliabilities and weights of Kindo and Fujita in order to optimize the path of the vehicle with regards to a plurality of metrics (Nakai, Paragraph [0042], “Here, the optimal purpose may be, for example, traveling with the shortest transit time, traveling with the least vibration of the vehicle, traveling with the best fuel consumption, or the like.”). 

Regarding claim 11, he combination of Kindo and Fujita teaches the system as discussed above in claim 1, Kindo further teaches a vehicle control device (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.")
the vehicle control device including one or more second processors configured to execute a second program (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
and one or more second memories configured to store the second program which when the second program is executed by the one or more second processors, causes the one or more second processors to perform second processes (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
and calculating a target steering amount by which the vehicle is to travel along a target path (Paragraph [0071], "The target control positions are set on the trajectory at predetermined intervals (for example, 1 m). For example, the steering pattern is data configured with a target steering torque that is set in association with time per target control position. The target control positions are set on the trajectory at predetermined intervals (for example, 1 m).").
However the combination does not explicitly teach wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization.
Nakai teaches a vehicle travel control device and an optimal path generation method including wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set (Paragraph [0042], "The purpose evaluation function setting unit 102a is a purpose evaluation function setting means for setting an evaluation function relating to an optimum purpose (that is, the original purpose) in vehicle travel control.", here the system is setting an evaluation function which could be used with the weighted paths as described in Fujita)
setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints (Paragraph [0043], "The control condition function setting unit 102b sets a function that represents a vehicle control condition based on road segment information (for example, speed limit, road width, etc.) input via the input device 200. Means. Here, the control condition may be a speed control condition related to the speed of the vehicle or a movement control condition related to movement of the vehicle in the front-rear direction (vertical direction) and / or the left-right direction (horizontal direction). The speed control condition may be a speed limit of the vehicle. The movement control condition may be a movement of the vehicle in the left-right direction within the road width. In addition, the function representing the vehicle control condition may be a value of 1 or less when the control condition is satisfied. Further, the function representing the vehicle control condition may be a value larger than 1.", here the system is setting limit values for various control conditions/vehicle state quantities such as speed limits, deviation to the left or right on a road or the front and rear deviation)
setting the vehicle state quantity at a present moment as an initial value for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here an initial solution to be optimized is obtained based on initial conditions for the vehicle) (Paragraph [0057], “Then, the control condition function setting unit 102b sets the function f2 representing the control condition of the vehicle in step SB-2 based on the speed limit information taken in by the control unit 102 (step SB-3). The following is an example of the function f2 representing the control condition of the vehicle.
f 2 = 10 × (V / VLMT) ^ 60 (Here, V is a state variable of velocity and VLMT is a speed limit”, here the system is using the current state of the velocity of the vehicle V in the control condition setting function to be used for optimization)
and optimizing the evaluation function using the constraints and the initial value as conditions for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the initial solution is optimized using a final evaluation function). 
Kindo, Fujita and Nakai are analogous art as they are both related to systems for generating paths for vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization of Nakai in the system for path generation using a plurality reliabilities and weights of Kindo and Fujita in order to optimize the path of the vehicle with regards to a plurality of metrics (Nakai, Paragraph [0042], “Here, the optimal purpose may be, for example, traveling with the shortest transit time, traveling with the least vibration of the vehicle, traveling with the best fuel consumption, or the like.”). 

Regarding claim 12, the combination of Kindo, Fujita and Nakai teaches the system as discussed above in claim 7, Kindo further teaches a vehicle control device (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.")
the vehicle control device including one or more second processors configured to execute a second program (Paragraph [0028], "The autonomous driving system 100 includes an electronic control unit (ECU) 10 that manages the entire system. The ECU 10 is an electronic control unit that includes a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a controller area network (CAN) communication circuit, and the like.") (Paragraph [0042], “A functional configuration of the ECU 10 will be described. The ECU 10 includes a vehicle position recognition unit 11, an obstacle recognition unit 12, a moving obstacle detection unit 13, a traveling state recognition unit 14, a first path generation unit 15, a second path generation unit 16, a third path generation unit 17, a reliability calculation unit 18, a trajectory setting unit 19, a traveling plan generation unit 20, and a traveling controller 21. A part of the functions of the ECU 10 may be executed in a server that can communicate with the host vehicle.”)
and calculating a target steering amount by which the vehicle is to travel along a target path (Paragraph [0071], "The target control positions are set on the trajectory at predetermined intervals (for example, 1 m). For example, the steering pattern is data configured with a target steering torque that is set in association with time per target control position. The target control positions are set on the trajectory at predetermined intervals (for example, 1 m).").
	However the combination does not explicitly teach determining the steering amount using an optimized evaluation function and travel state data about a travel state of the vehicle. 
	Nakai teaches using the optimized evaluation function and travel state data about a travel state of the vehicle (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the system is determining a path solution using initial vehicle conditions/travel state data and optimizing the initial solution into a final evaluation function).
Kindo, Fujita and Nakai are analogous art as they are both related to systems for generating paths for vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining the steering amount using an optimized evaluation function and travel state data about a travel state of the vehicle of Nakai in the system for path generation using a plurality reliabilities and weights of Kindo and Fujita in order to optimize the path of the vehicle with regards to a plurality of metrics (Nakai, Paragraph [0042], “Here, the optimal purpose may be, for example, traveling with the shortest transit time, traveling with the least vibration of the vehicle, traveling with the best fuel consumption, or the like.”). 

Regarding claim 13, the combination of Kindo, Fujita and Nakai teach the system as discussed above in claim 12, Nakai further teaches wherein the process of calculating the target steering amount is the process of calculating the target steering amount, using the optimized evaluation function and a vehicle state quantity of the vehicle, the vehicle state quantity being estimated based on the travel state data (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the system is determining a path solution using initial vehicle conditions/travel state data and optimizing the initial solution into a final evaluation function). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662